DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Restriction Election
Applicants’ election without traverse of Species IV (Figs. 5A, 5B, 5C, and 5D) on p. 6 of the reply filed on February 28, 2022 is acknowledged.  Applicants’ further acknowledge that Claims 1-7, 9, and 12-20 read on the elected species (also on p. 6 of Applicants’ reply).  Claims 8 and 10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.  Applicants’ election to the restriction requirement is made FINAL.
Status of the Claims
In response to Applicants’ election described above Claims 1-20 are pending, Claims 8 and 10 are withdrawn, and Claims 1-7, 9, and 12-20 are examined on the merits below in the U.S. National Stage application.
Drawings
Figures 1A, 1B, 1C, and 1D should be designated by a legend such as --Prior Art-- because only that which is old is illustrated (“scroll compressor in the related technology”, ¶ 0034, lines 1 and 2 and ¶ 0041, lines 2-7 and ¶ 0043, lines 1 and 2).  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: 
	HUB OF MOVEABLE SCROLL DEVICE FOR SCROLL COMPRESSOR INCLUDING CENTROID-ADJUSTING RECESS AND METHOD FOR MANUFACTURING SAME
Claim Objections
The following claims are objected to because of the following informalities:  
		“and/or depths” (Claim 7, last line) should be ‘and/or depths. [[
		“A scroll compressor, comprising the orbiting scroll apparatus for a scroll compressor according to claim 1.” (Claim 14) should be ‘A scroll compressor [[,]] comprising an [[
	Appropriate correction is required.


                                     Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-7, 9, and 14-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Applicants’ Admitted Prior Art (AAPA).  
	In reference to Claim 1, AAPA discloses:  
		An orbiting scroll apparatus (P1, “orbiting scroll apparatus”, ¶ 0034, lines 1-3, ¶ 0041, lines 1-7, and ¶ 0043, lines 1 and 2 of the specification, PRIOR ART Figs. 1A, 1B, 1C, and 1D) for a scroll compressor (“scroll compressor’, ¶ 0034, lines 1 and 2 of the specification), comprising: 
			an orbiting scroll end plate (orbiting scroll end plate P11, ¶ 0043, lines 7 and 8 of the specification, PRIOR ART Fig. 1A); 
			an orbiting scroll vane (orbiting scroll vane P111, ¶ 0043, line 8 of the specification) formed on a first side surface (rightmost external surface of P11 as shown in PRIOR ART Fig. 1A) of the orbiting scroll end plate (P11); and 
			a hub (hub P12, ¶ 0043, line 9 of the specification), extending outward from a substantially central region of a second side surface (leftmost external surface of P11 as shown in PRIOR ART Fig. 1A) of the orbiting scroll end plate (P11) opposite to the first side surface (rightmost external surface of P11 as shown in PRIOR ART Fig. 1A) and having a cylindrical opening (cylindrical 
			characterized in that, 
			the hub (P12) is provided with at least one centroid-adjusting recess (centroid-adjusting recess P121, ¶ 0043, lines 13-16 of the specification, PRIOR ART Figs. 1A, 1B, and 1C). 
	In reference to Claim 2, AAPA discloses that the hub (P12, PRIOR ART Fig. 1B) comprises a first cylindrical portion (outwardly angled portion A, Examiner’s ANNOTATED PRIOR ART Fig. 1B of the Specification) and a second cylindrical portion (B, Examiner’s ANNOTATED PRIOR ART Fig. 1B of the Specification), the first cylindrical portion (A) is configured to integrally and vertically extend from the orbiting scroll end plate (P11), an outer diameter (at least a position C of B, Examiner’s ANNOTATED PRIOR ART Fig. 1B of the Specification) of the second cylindrical portion (B) is larger than an outer diameter of the first cylindrical portion (A), and the second cylindrical portion (B) is configured to extend vertically (PRIOR ART Fig. 1B is vertical orientation of these structures) from one end of the first cylindrical portion (A) while the second cylindrical portion (B) is concentric (PRIOR ART Fig. 1C) and integral with the first cylindrical portion (A). 
	In reference to Claim 3, AAPA discloses that the at least one centroid-adjusting recess (P121(s)) is provided on the second cylindrical portion (B, Examiner’s ANNOTATED PRIOR ART Fig. 1B of the Specification) of the hub (P12).  
	In reference to Claim 4, AAPA discloses that the at least one centroid-adjusting recess (P121(s)) is provided on an outer circumferential surface of the second 
	In reference to Claim 5, AAPA discloses that the at least one centroid-adjusting recess (P121(s)) comprises at least two centroid-adjusting recesses (P121, P121, P121, …, PRIOR ART Fig. 1C) provided at different positions (PRIOR ART Fig. 1C), and the at least two centroid-adjusting recesses (P121(s)) have different shapes and/or sizes (P121(s) at left, lower portion of hub P12 as shown in PRIOR ART Fig. 1C have different shapes and sizes in contrast to the P121(s) at the right portion of hub P12 as shown in PRIOR ART Fig. 1C).  
	In reference to Claim 6, AAPA discloses that the at least one centroid-adjusting recess comprises at least one groove (the P121(s), PRIOR ART Fig. 1C) are grooved out from/relative to the external surface of hub P12). 	
	In reference to Claim 7, AAPA discloses that the at least one hole (the P121(s) are interpreted as being a hollow space in something solid (i.e., the hub) with an opening on one side (hole as defined in definition #1 in the Collins Dictionary on the internet (www.collinsdictionary.com)) comprises at least two holes provided at different positions (see PRIOR ART Fig. 1C), and the at least two holes have different diameters and/or depths (see PRIOR ART Fig. 1C).
  	In reference to Claim 9, AAPA discloses that each of the at least one groove (P121(s), PRIOR ART Figs. 1B and 1C) extends along an outer surface of the hub (P12) and along a circumferential direction of the second cylindrical portion (B, Examiner’s ANNOTATED PRIOR ART Fig. 1B of the Specification) with a constant 
	In reference to Claim 14, AAPA discloses a scroll compressor, comprising the orbiting scroll apparatus for a scroll compressor according to claim 1 (see rejection of Claim 1 above).
In reference to Claim 15, AAPA discloses: 
	A method for manufacturing an orbiting scroll apparatus for a scroll compressor (P1, “orbiting scroll apparatus”, ¶ 0034, lines 1-3, ¶ 0041, lines 1-7, and ¶ 0043, lines 1 and 2 of the specification, PRIOR ART Figs. 1A, 1B, 1C, and 1D), comprising the following steps: 
		casting (“casting the orbiting scroll apparatus 1”, ¶ 0005, especially line 7, “casting mold”, ¶ 0006, line 2, and ¶ 0043, lines 13 and 14) the orbiting scroll apparatus so that the orbiting scroll apparatus comprises: an orbiting scroll end plate (orbiting scroll end plate P11, ¶ 0043, lines 7 and 8 of the specification, PRIOR ART Fig. 1A); an orbiting scroll vane (orbiting scroll vane P111, ¶ 0043, line 8 of the specification) formed on a first side surface of the orbiting scroll end plate (P11); and a hub (hub P12, ¶ 0043, line 9 of the specification), extending outward from a substantially central region of a second side surface of the orbiting scroll end plate (P11) opposite to the first side surface and having a cylindrical opening (cylindrical opening P120, ¶ 0043, line 9 of the specification, PRIOR ART Figs. 1C and 1D) configured to receive a drive bearing (¶ 0043, lines 10-12 of the specification); and 
		providing at least one centroid-adjusting recess (centroid-adjusting recess P121, ¶ 0043, lines 13-16 of the specification, PRIOR ART Figs. 1A, 1B, and 
	In reference to Claim 16, AAPA discloses that the hub (P12, PRIOR ART Fig. 1B) comprises a first cylindrical portion (outwardly angled portion A, Examiner’s ANNOTATED PRIOR ART Fig. 1B of the Specification) and a second cylindrical portion (B, Examiner’s ANNOTATED PRIOR ART Fig. 1B of the Specification), the first cylindrical portion (A) is configured to integrally and vertically extend from the orbiting scroll end plate (P11), an outer diameter (at least a position C of B, Examiner’s ANNOTATED PRIOR ART Fig. 1B of the Specification) of the second cylindrical portion (B) is larger than an outer diameter of the first cylindrical portion (A), the second cylindrical portion (B) is configured to extend vertically (PRIOR ART Fig. 1B is vertical orientation of these structures) from one end of the first cylindrical portion (A) while the second cylindrical portion (B) is concentric (PRIOR ART Fig. 1C) and integral with the first cylindrical portion (A), and the at least one centroid-adjusting recess (P121(s)) is provided on an outer circumferential surface of the second cylindrical portion (B, PRIOR ART Fig. 1C).  

    PNG
    media_image1.png
    416
    644
    media_image1.png
    Greyscale

Examiner’s ANNOTATED PRIOR ART Fig. 1B of the Specification

	In reference to Claim 18, AAPA discloses that the at least one centroid-adjusting recess comprises at least one groove (the P121(s), PRIOR ART Fig. 1C) are grooved out from/relative to the external surface of hub P12).  

	
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated US6139294 (Haller; published on October 31, 2000).  
	In reference to Claim 1, HALLER discloses: 
		An orbiting scroll apparatus (58, Fig. 12) for a scroll compressor (scroll compressor 20, title, Abstract, col. 9, line 47, Figs. 1-92), comprising:
			an orbiting scroll end plate (flat end plate 70 of orbiting scroll 58, col. 7, lines 23 and 56, Fig. 12); 
			an orbiting scroll vane (orbiting wrap element 76, col. 7, lines 57 and 58) formed on a first side surface of the orbiting scroll end plate (upper surface of 70 as shown in Fig. 12); and 
			a hub (hub portion 516, col. 15, line 44, Fig. 12), extending outward from a substantially central region of a second side surface (lower surface of 70 as 
			wherein, 
			the hub (516) is provided with at least one centroid-adjusting recess (annular groove 510, col. 15, line 48, the removal of material to form 510 ensures the orbiting scroll 58 has less mass/weight than a corresponding hub that does not have 510, and thus, this removal of material provides an adjustment of the centroid for the orbiting scroll apparatus 58). 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over AAPA in view of US6139294 (Haller; issued on October 31, 2000) (HALLER).
	In reference to Claim 11, AAPA does not explicitly teach that the at least one hole and the at least one groove are configured to at least partially overlap each other.  HALLER teaches a scroll compressor (title, Abstract, Figs. 1-92) that includes a hub (hub portion 516) that has at least one centroid-adjusting recess (includes 510, 516) 
	It would be obvious to a person having ordinary skill in the art (PHOSITA) before the effective filing date of the invention to further configure an overlap between corresponding features of the at least one centroid adjusting recess (i.e., groove and hole) and incorporate this specific kind of centroid-adjusting recess arrangement into AAPA’s scroll compressor for at least the benefit of providing an alternative way to remove additional mass/weight from the hub of the orbiting scroll that allows for a further adjustment of the centroid of the orbiting scroll based on the requirements of the scroll compressor and its operation of need.      
	
Claims 12-13, 15, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over HALLER in view of US2010/0061871 (Arai et al.; published on March 11, 2010) (ARAI).
	Claims 12 and 13 depend from Claim 1.  In reference to Claims 12 and 13, HALLER teaches a hub having at least one centroid-adjusting recess as described above, however, HALLER is silent about its particular construction.  ARAI teaches a scroll compressor (Abstract, Figs. 1-64) that forms a scroll structure from a casting (¶ 0033) and then machines (Claim 12) via drilling (Claim 13, ¶s 0232 and 0245) other features such as recesses/holes (i.e., the discharge hole) within the previously casted scroll structure.  

In reference to Claim 15, HALLER teaches: 
	A method for manufacturing an orbiting scroll apparatus (58, Fig. 12) for a scroll compressor (scroll compressor 20, title, Abstract, col. 9, line 47, Figs. 1-92), comprising the following steps: 
		providing the orbiting scroll apparatus (58) so that the orbiting scroll apparatus comprises: an orbiting scroll end plate (flat end plate 70 of orbiting scroll 58, col. 7, lines 23 and 56, Fig. 12); an orbiting scroll vane (orbiting wrap element 76, col. 7, lines 57 and 58) formed on a first side surface of the orbiting scroll end plate (70); and a hub (hub portion 516, col. 15, line 44, Fig. 12), extending outward from a substantially central region (Fig. 12) of a second side surface of the orbiting scroll end plate (70) opposite to the first side surface and having a cylindrical opening (central cavity of the hub portion 516, col. 17, lines 50 and 51) configured to receive a drive bearing (bearing 57, col. 19, line 56); and 
		providing at least one centroid-adjusting recess (annular groove 510, col. 15, line 48) on the hub (516) to adjust the centroid of the orbiting scroll apparatus to the center axis of the drive bearing (the removal of material to form 510 
While HALLER teaches the orbiting scroll apparatus as described above, HALLER is silent about the orbiting scroll apparatus specifically being formed from casting.  ARAI teaches a scroll compressor (Abstract, Figs. 1-64) that forms a scroll structure by casting (¶ 0033).
It would be obvious to the PHOSITA before the effective filing date of the invention to utilize forming the scroll specifically by casting as taught by ARAI and apply the particular kind of construction technique to form the orbiting scroll apparatus in HALLER’s scroll compressor for at least the benefit of constructing a robust orbiting scroll apparatus effective to orbit during operation of the scroll compressor and compress fluid as expressly described by ARAI (¶s 0039 and 0040).  
	In reference to Claims 19 and 20, HALLER teaches a hub having at least one centroid-adjusting recess as described above, however, HALLER is silent about its particular construction.  ARAI teaches a scroll compressor (Abstract, Figs. 1-64) that forms a scroll structure from a casting (¶ 0033) and then machines (Claim 12) via drilling (Claim 13, ¶s 0232 and 0245) other features such as recesses/holes (i.e., the discharge hole) within the previously casted scroll structure.  
	It would be obvious to the PHOSITA before the effective filing date of the invention to utilize machining/drilling a recess/hole after forming the scroll by casting as taught by ARAI and apply this recess/hole formation technique to provide the at least one centroid-adjusting recess in the hub of the orbiting scroll in HALLER’s scroll 

Conclusion
Prior art of record not relied upon is considered pertinent to Applicants’ disclosure.  US2003/0152472 (Fig. 4) shows elements and features that are representative of the state of the art prior to the filing date of Applicants’ disclosure.   

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL WILLIAM THIEDE whose telephone number is (313)446-4907.  The Examiner can normally be reached on M-F 8:30 AM - 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Essama Omgba can be reached on 469-295-9278.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  

/PAUL THIEDE/
Examiner, Art Unit 3746
Monday March 7, 2022 

/DOMINICK L PLAKKOOTTAM/Primary Examiner, Art Unit 3746